Citation Nr: 1738572	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of service connection for a nervous condition.

2. Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) in April 2011 (denying, inter alia, a compensable disability rating for malaria) and in June 2011 (denying, inter alia, service connection for posttraumatic stress disorder (PTSD)).

The Board observes that, in February 2005, the Veteran sought service connection for PTSD because he has difficulty with crowds and any type of noise or stress. In the June 2011 rating decision, the RO adjudicated the Veteran's claim as a new claim of service connection for PTSD. However, the Board notes the RO denied an original claim of service connection for a "nervous condition," in administrative decisions dated April 1972 and September 1989, and rating decisions dated May 1987, July 2003 (wherein the RO reopened the claim and recharacterized it as for a generalized anxiety disorder), February 2007, and April 2008. The Board finds that the Veteran's current PTSD stems from the same factual basis as the nervous condition claim and is thus indistinguishable from it. See, e.g., October 2002 statement claiming service connection for a "mental condition caused by service," later denied in July 2003. As such, the Board must consider this claim as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (defining "factual basis" of a Veteran's claim for service connection as the Veteran's underlying disease or injury). Therefore, the Board has recharacterized the issue on the title page of this decision and will address it accordingly. 

Additional evidence, specifically VA treatment records, has been associated with the Veteran's claims file since the April 2017 supplemental statement of the case (SSOC) with no accompanying waiver of RO consideration. However, the evidence is not directly relevant to the matters on appeal. Additionally, as the appeal is being remanded, the RO will have the opportunity to properly review the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

VA treatment records and an April 2016 VA PTSD examination reflect that the Veteran receives Social Security Administration (SSA) disability benefits. SSA records are constructively of record, see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), and VA must make reasonable efforts to obtain them, including when a Veteran is attempting to reopen a finally decided claim. 38 C.F.R. § 3.159(c). Accordingly, remand is necessary to attempt to obtain all of the Veteran's SSA records. 

Additionally, the record reflects that VA treatment records from October 2012 to November 2013 are missing. These records are potentially relevant to the Veteran's claims, and consequently must be sought on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request directly from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran should be informed in writing.

2. The AOJ should obtain copies of VA treatment records from October 2012 to November 2013, and from July 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received are associated with the record.

3. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2016).




